COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Tyrone Richards v. State of Texas

Appellate case number:     01-20-00086-CV

Trial court case number: 2012-13937

Trial court:               269th District Court of Harris County

        Appellant Tyrone Richards, an inmate, appears to be appealing the trial court’s final
judgment dated May 8, 2012. On appeal, appellant filed an affidavit of inability to pay costs but
has failed to comply with the additional requirements of Chapter 14 of the Texas Civil Practices
and Remedies Code governing inmate litigation.
        Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an affidavit or unsworn declaration of inability to pay costs must file an additional
affidavit or declaration identifying each prior lawsuit, other than an action under the Family Code,
filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE § 14.004(a). As
to each prior lawsuit, the affidavit or declaration must specify the operative facts, the case name
or style, the cause number, the court in which it was brought, the names of the parties, and the
result of the suit. Id. If a previous action or claim was dismissed as frivolous or malicious, the
affidavit or unsworn declaration of previous filings must state the date of any final judgment or
order affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b).
        Additionally, the affidavit or unsworn declaration of previous filings must be accompanied
by a certified copy of the inmate’s trust account statement reflecting the balance of the account at
the time the appeal was filed and all account activity during the six months preceding the date the
appeal was filed. TEX. CIV. PRAC. & REM. CODE §§ 14.004(c); 14.006(f); see Douglas v. Moffett,
418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
       Appellant has not filed an additional affidavit or declaration relating to previous filings nor
has appellant filed a certified copy of his inmate trust account statement. Unless all documents
required by Chapter 14 of the Texas Civil Practices and Remedies Code are filed by March 17,
2020, this appeal may be dismissed without further notice. See Gozowski v. T.D.C.J.–I.D., No.
12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler Dec. 10, 2014, no pet.); Hickman v.
Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013 WL 3770916, at *2 (Tex. App.—
Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441 S.W.3d 337, 339 (Tex. App.—
Waco May 9, 2013, no pet.).
        Furthermore, the Court’s records indicate that your notice of appeal on the merits of the
underlying case may not have been timely filed. See TEX. R. APP. P. 26.1 (requiring notice of
appeal to be filed within thirty days after judgment is signed or within ninety days if timely motion
for new trial is filed); TEX. R. CIV. P. 329b(a) (requiring motion for new trial to be filed within
thirty days after judgment is signed). Accordingly, the Court has directed me to notify you that
the Court may dismiss this appeal for want of jurisdiction unless you file a written response to this
notice, providing a detailed explanation, citing relevant portions of the record, statutes, rules, and
case law to show that this Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).

       Any response must be filed by March 17, 2020. You must respond in writing even if you
have previously claimed your notice of appeal was timely filed.

       If a meritorious response is not received in the form described above by the deadline, the
Court may dismiss the appeal for want of jurisdiction without further notice.


       It is so ORDERED.

Judge’s signature: ______/s/ Sherry Radack_________
                    Acting individually  Acting for the Court


Date: ___February 25, 2020____